People v Regan (2022 NY Slip Op 02436)





People v Regan


2022 NY Slip Op 02436


Decided on April 13, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ROBERT J. MILLER, J.P.
JOSEPH J. MALTESE
JOSEPH A. ZAYAS
WILLIAM G. FORD, JJ.


2019-08410
 (Ind. No. 20164/19)

[*1]The People of the State of New York, respondent,
vRonald Regan, appellant.


Patricia Pazner, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Arieh Schulman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Esther M. Morgenstern, J.), rendered June 17, 2019, convicting him of menacing in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that an order of protection issued at the time of sentencing should be vacated because the Supreme Court failed to state on the record the reasons for issuing it (see CPL 530.12[5]) is unpreserved for appellate review because he failed to object to the order of protection at sentencing or otherwise raise the issue before the Supreme Court (see id. § 470.05[2]; People v O'Sullivan, 198 AD3d 986; see also People v Nieves, 2 NY3d 310; People v D.A., 184 AD3d 581, 583; People v Castillo, 174 AD3d 918; People v Cleverin, 171 AD3d 1086; People v May, 138 AD3d 1146, 1147; People v Sweeney, 106 AD3d 841, 842). We decline to review the contention in the exercise of our interest of justice jurisdiction since the defendant agreed to the issuance of that order as part of his plea agreement (see People v D.A., 184 AD3d at 583; People v Smith, 83 AD3d 1213, 1214).
MILLER, J.P., MALTESE, ZAYAS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court